Exhibit 24 POWER OF ATTORNEY KNOW ALL PERSONS BY THESE PRESENTS: That I, Lawrence T. Borgard , hereby constitute and appoint LawrenceT.Borgard, James F. Schott, William J. Guc, Jodi J. Caro, and Linda M. Kallas, and each of them individually, my true and lawful attorney-in-fact and agent, with full power of substitution and resubstitution, for me and in my name, place and stead, in any and all capacities, to sign my name as a director of WISCONSIN PUBLIC SERVICE CORPORATION (this "Corporation") to one or more Registration Statements on Form S-3, and any amendments (including post-effective amendments) or supplements thereto, and any additional registration statements to be filed pursuant to Rule 462(b) under the Securities Act of 1933, as amended, relating to public offerings of debt securities to be issued by this Corporation, and to file the same, with all exhibits thereto, and other documents in connection therewith, with the Securities and Exchange Commission in connection with the registration of such securities under the Securities Act of 1933, as amended. I hereby ratify and confirm all that said attorneys-in-fact and agents, or each of them, have done or shall lawfully do by virtue of this Power of Attorney. IN WITNESS WHEREOF, I have hereunto set my hand this 14th day of February, 2013. /s/ Lawrence T. Borgard Lawrence T. Borgard Director Exhibit 24 POWER OF ATTORNEY KNOW ALL PERSONS BY THESE PRESENTS: That I, Charles A. Cloninger , hereby constitute and appoint LawrenceT.Borgard, James F. Schott, William J. Guc, Jodi J. Caro, and Linda M. Kallas, and each of them individually, my true and lawful attorney-in-fact and agent, with full power of substitution and resubstitution, for me and in my name, place and stead, in any and all capacities, to sign my name as a director of WISCONSIN PUBLIC SERVICE CORPORATION (this "Corporation") to one or more Registration Statements on Form S-3, and any amendments (including post-effective amendments) or supplements thereto, and any additional registration statements to be filed pursuant to Rule 462(b) under the Securities Act of 1933, as amended, relating to public offerings of debt securities to be issued by this Corporation, and to file the same, with all exhibits thereto, and other documents in connection therewith, with the Securities and Exchange Commission in connection with the registration of such securities under the Securities Act of 1933, as amended. I hereby ratify and confirm all that said attorneys-in-fact and agents, or each of them, have done or shall lawfully do by virtue of this Power of Attorney. IN WITNESS WHEREOF, I have hereunto set my hand this 14th day of February, 2013. /s/ Charles A. Cloninger Charles A. Cloninger Director Exhibit 24 POWER OF ATTORNEY KNOW ALL PERSONS BY THESE PRESENTS: That I, William D. Laakso , hereby constitute and appoint LawrenceT.Borgard, James F. Schott, William J. Guc, Jodi J. Caro, and Linda M. Kallas, and each of them individually, my true and lawful attorney-in-fact and agent, with full power of substitution and resubstitution, for me and in my name, place and stead, in any and all capacities, to sign my name as a director of WISCONSIN PUBLIC SERVICE CORPORATION (this "Corporation") to one or more Registration Statements on Form S-3, and any amendments (including post-effective amendments) or supplements thereto, and any additional registration statements to be filed pursuant to Rule 462(b) under the Securities Act of 1933, as amended, relating to public offerings of debt securities to be issued by this Corporation, and to file the same, with all exhibits thereto, and other documents in connection therewith, with the Securities and Exchange Commission in connection with the registration of such securities under the Securities Act of 1933, as amended. I hereby ratify and confirm all that said attorneys-in-fact and agents, or each of them, have done or shall lawfully do by virtue of this Power of Attorney. IN WITNESS WHEREOF, I have hereunto set my hand this 14th day of February, 2013. /s/ William D. Laakso William D. Laakso Director Exhibit 24 POWER OF ATTORNEY KNOW ALL PERSONS BY THESE PRESENTS: That I, Phillip M. Mikulsky , hereby constitute and appoint LawrenceT.Borgard, James F. Schott, William J. Guc, Jodi J. Caro, and Linda M. Kallas, and each of them individually, my true and lawful attorney-in-fact and agent, with full power of substitution and resubstitution, for me and in my name, place and stead, in any and all capacities, to sign my name as a director of WISCONSIN PUBLIC SERVICE CORPORATION (this "Corporation") to one or more Registration Statements on Form S-3, and any amendments (including post-effective amendments) or supplements thereto, and any additional registration statements to be filed pursuant to Rule 462(b) under the Securities Act of 1933, as amended, relating to public offerings of debt securities to be issued by this Corporation, and to file the same, with all exhibits thereto, and other documents in connection therewith, with the Securities and Exchange Commission in connection with the registration of such securities under the Securities Act of 1933, as amended. I hereby ratify and confirm all that said attorneys-in-fact and agents, or each of them, have done or shall lawfully do by virtue of this Power of Attorney. IN WITNESS WHEREOF, I have hereunto set my hand this 14th day of February, 2013. /s/ Phillip M. Mikulsky Phillip M. Mikulsky Director Exhibit 24 POWER OF ATTORNEY KNOW ALL PERSONS BY THESE PRESENTS: That I,Joseph P. O'Leary , hereby constitute and appoint LawrenceT.Borgard, James F. Schott, William J. Guc, Jodi J. Caro, and Linda M. Kallas, and each of them individually, my true and lawful attorney-in-fact and agent, with full power of substitution and resubstitution, for me and in my name, place and stead, in any and all capacities, to sign my name as a director of WISCONSIN PUBLIC SERVICE CORPORATION (this "Corporation") to one or more Registration Statements on Form S-3, and any amendments (including post-effective amendments) or supplements thereto, and any additional registration statements to be filed pursuant to Rule 462(b) under the Securities Act of 1933, as amended, relating to public offerings of debt securities to be issued by this Corporation, and to file the same, with all exhibits thereto, and other documents in connection therewith, with the Securities and Exchange Commission in connection with the registration of such securities under the Securities Act of 1933, as amended. I hereby ratify and confirm all that said attorneys-in-fact and agents, or each of them, have done or shall lawfully do by virtue of this Power of Attorney. IN WITNESS WHEREOF, I have hereunto set my hand this 14th day of February, 2013. /s/ Joseph P. O'Leary Joseph P. O'Leary Director Exhibit 24 POWER OF ATTORNEY KNOW ALL PERSONS BY THESE PRESENTS: That I, Mark A. Radtke , hereby constitute and appoint LawrenceT.Borgard, James F. Schott, William J. Guc, Jodi J. Caro, and Linda M. Kallas, and each of them individually, my true and lawful attorney-in-fact and agent, with full power of substitution and resubstitution, for me and in my name, place and stead, in any and all capacities, to sign my name as a director of WISCONSIN PUBLIC SERVICE CORPORATION (this "Corporation") to one or more Registration Statements on Form S-3, and any amendments (including post-effective amendments) or supplements thereto, and any additional registration statements to be filed pursuant to Rule 462(b) under the Securities Act of 1933, as amended, relating to public offerings of debt securities to be issued by this Corporation, and to file the same, with all exhibits thereto, and other documents in connection therewith, with the Securities and Exchange Commission in connection with the registration of such securities under the Securities Act of 1933, as amended. I hereby ratify and confirm all that said attorneys-in-fact and agents, or each of them, have done or shall lawfully do by virtue of this Power of Attorney. IN WITNESS WHEREOF, I have hereunto set my hand this 14th day of February, 2013. /s/ Mark A. Radtke Mark A. Radtke Director Exhibit 24 POWER OF ATTORNEY KNOW ALL PERSONS BY THESE PRESENTS: That I, James F. Schott , hereby constitute and appoint LawrenceT.Borgard, James F. Schott, William J. Guc, Jodi J. Caro, and Linda M. Kallas, and each of them individually, my true and lawful attorney-in-fact and agent, with full power of substitution and resubstitution, for me and in my name, place and stead, in any and all capacities, to sign my name as a director of WISCONSIN PUBLIC SERVICE CORPORATION (this "Corporation") to one or more Registration Statements on Form S-3, and any amendments (including post-effective amendments) or supplements thereto, and any additional registration statements to be filed pursuant to Rule 462(b) under the Securities Act of 1933, as amended, relating to public offerings of debt securities to be issued by this Corporation, and to file the same, with all exhibits thereto, and other documents in connection therewith, with the Securities and Exchange Commission in connection with the registration of such securities under the Securities Act of 1933, as amended. I hereby ratify and confirm all that said attorneys-in-fact and agents, or each of them, have done or shall lawfully do by virtue of this Power of Attorney. IN WITNESS WHEREOF, I have hereunto set my hand this 14th day of February, 2013. /s/ James F. Schott James F. Schott Director Exhibit 24 POWER OF ATTORNEY KNOW ALL PERSONS BY THESE PRESENTS: That I, Charles A. Schrock , hereby constitute and appoint LawrenceT.Borgard, James F. Schott, William J. Guc, Jodi J. Caro, and Linda M. Kallas, and each of them individually, my true and lawful attorney-in-fact and agent, with full power of substitution and resubstitution, for me and in my name, place and stead, in any and all capacities, to sign my name as a director of WISCONSIN PUBLIC SERVICE CORPORATION (this "Corporation") to one or more Registration Statements on Form S-3, and any amendments (including post-effective amendments) or supplements thereto, and any additional registration statements to be filed pursuant to Rule 462(b) under the Securities Act of 1933, as amended, relating to public offerings of debt securities to be issued by this Corporation, and to file the same, with all exhibits thereto, and other documents in connection therewith, with the Securities and Exchange Commission in connection with the registration of such securities under the Securities Act of 1933, as amended. I hereby ratify and confirm all that said attorneys-in-fact and agents, or each of them, have done or shall lawfully do by virtue of this Power of Attorney. IN WITNESS WHEREOF, I have hereunto set my hand this 14th day of February, 2013. /s/ Charles A. Schrock Charles A. Schrock Director
